Patterson, J.
(dissenting):
By the order appealed from in this case, the Few York Juvenile Asylum was directed, within a time named, to restore to the custody of the petitioner his three children, who, it is claimed, weré within ■ the power and under the control of the asylum. The order was made in a habeas corpus proceeding upon a hearing, on a return and a traverse thereto and on evidence. From the record the following facts appear: In September, 1897, the relator gave into the possession. of the Few York Juvenile Asylum his three children, James, Annie and Bose, upon the agreement that they should be retained . for two years and then returned to him. In June, 1898, the authorities of the asylum, without the assent’ of the father, but contrary to his protest, sent the children beyond the State of Few York, and executed certain indentures by which they were bound out, or apprenticed, to residents of the State of Illinois. In March, 1900, sometime after the expiration of the two years for which the children were, confided to the care and protection of the asylum, the relator procured the writ now before us, claiming that he was illegally deprived of the custody of his children. At the time the writ was ■ issued and during all proceedings had under it, the children ivere •not actually within the State of Few York, but were in the State of Illinois. The president of the Few York Juvenile Asylum, ■apparently recognizing the fact that it was without lawful right to send the. children out of the State of Few York, or to dispose of ■ them in such manner that they could not be restored to - their parent at the end of the two years, made application to the parties in Illinois having the actual custody of them and demanded their return, which seems to have been refused, but not absolutely. An agent of the asylum swears that he made demand upon the parties in Illinois having the possession of the children and they refused to give them up, but those parties have themselves made affidavits from which it may be inferred that they would surrender the children upon pay*387ment of an indemnity. On this state of facts the learned judge at Special Term held, in substance, that the children were within the control or power of the blew York Juvenile Asylum, and made the order from which this appeal is taken.
The only point requiring consideration relates to the jurisdiction of the court to make the order, it appearing beyond dispute that at the time the writ was sued out the children were not within the State of blew York and had not been within it for nearly two years, and there being no ground from which it could be inferred that they were sent out of the State to defeat process of the court, or to prevent service of a writ of habeas corpus or to impair the father’s right to the custody of his children.
All matters connected with the writ of habeas corpus from its issuance to the conclusion of proceedings under it are now regulated by the Code of Civil Procedure. By section 2015 of that Code it is enacted that a person imprisoned or restrained in his liberty “ within the State,” for any cause or upon any pretext, except as otherwise provided, may have the writ of habeas corpus or of certiorari for the purpose of inquiring into the cause of imprisonment or restraint, and in a case prescribed by law of delivering him therefrom; and it is provided by section 2066 that all the provisions of that article of that Code, except as otherwise expressly prescribed by statute, apply to and regulate the proceedings upon every common-law or statutory writ of habeas corpus, so far as they are applicable. The provisions of the Code, so far as jurisdiction is concerned, are merely re-enactments of the Revised Statutes upon the same subject. The contention of the blew York Juvenile Asylum, the appellant here, is, that the writ should not have been issued, or under the return and the traverse and the evidence, it having been issued, should have been dismissed, because of the fact that the children were not within the State of blew York, and there could be no inference that they had been clandestinely or for the purpose of defeating process ■ removed from the jurisdiction of the court. It is claimed that the very words .of section 2015 refer to imprisonment or restraint of liberty of a person within the State, and that that necessarily means that, in view of the fact that the writ of habeas corpus is one for deliverance and not for the punishment of an offender, it can have no efficacy unless it can be executed within the State by bringing *388the body of the person mentioned in the writ before the court in order, that the cause of his imprisonment may be inquired into. If there were to be none but a literal construction of the statute as it • reads to-day, the writ of habeas corpus- would be allowed only for -the relief of persons actually imprisoned or restrained of their liberty within the State, and it would have no application to children who are kept from their parents or guardians, but who enjoy the largest .possible liberty and freedom of action consistent with the protection of childhood. The writ of habeas corpus ad subjiciendam is in volcable by parents or guardians purely by analogy, and Judge Brown, in People ex rel. Pruyne v. Walts (122 N. Y. 241), has well expressed in a few words the theory of the law upon the subject. He says: “ The common-law writ of habeas corpus was a writ in behalf of liberty, and its purpose was to deliver a prisoner from unjust imprisonment and illegal and improper restraint. It was not á proceeding calculated to try the rights of parents and guardians to the custody of infant children. It was of frequent use, however, When children were detained from their parents or guardians on the ground that absence from legal custody was equivalent to illegal restraint and imprisonments
That which authorizes the issuance and enforcement of a writ against the New York Juvenile Asylum in this case is that, having had given to it the custody of these children for a limited time and on an agreement to return them at the expiration of that time, it refused to so restore them. Its detention of them from the custody of the parent is a detention within the State of New York if it has ■ poWer of restoration. It is quite plain that the-court would not undertake to compel restoration of the children if it were an impossibility for the asylum to restore them, but the jurisdiction to adjudicate and to determine whether the children are within the control- and custody of the asylum and may be restored to the father does not depend upon their having been taken out of the territory of the State of New York, but upon the ability of the asylum to make restoration within the territory of New York.
There is a great deal to be said on both sides of this subject, and it has received exhaustive and masterly .treatment in the Supreme Court of Michigan. (Matter of Jackson, 15 Mich. 420.) The stat- - ute of that. State, like the statute of New York, confines the opera*389tian of the writ to persons detained “ within this State.” In the case cited the point was whether a writ of habeas corpus would issue from the Supreme Court of Michigan to a person within that State requiring him to bring into the State a minor child under his guardianship in that State and who had been and continued to be in another State. The court was equally divided upon the subject, and although the question arose under a very different state of facts from that presented by the record before us, it seems to me that in the opinion of Judge Cooley, which was concurred in by Judge Christiancy, the jurisdiction and authority of the court to require obedience to the writ is so thoroughly established that it is only necessary to refer to that opinion for the learning and argument to vindicate the affirmative view of the proposition. The same general question of jurisdiction was very learnedly discussed in England in the case of Queen v. Barnardo (L. R. [24 Q. B. Div.] 296) and the views of Fry, L. J., as expressed in that case, also seem to me to be quite conclusive of the argument.
It only remains to consider upon the record in this case, whether the ISTew York Juvenile Asylum made it clear that it could not produce the children and restore them upon the demand of their father. I wish it to be distinctly understood that what has been previously said is to be limited to the writ of habeas corpus as affecting children detained from the custody of their parents or guardians. The views expressed arise from a consideration of the origin, history and peculiar office of the writ of habeas corpus at common law as applied to cases of this character. On the evidence before us we find that there was an undoubted wrongful parting by the Mew York Juvenile Asylum with the possession of these children. It is claimed that, under the 5th section of chapter 438 of the Laws of •1884, the institution had authority to bind them out by indenture. Such would have been the case if the asylum had not entered into a compact with the father that the retention of the children by it should continue but for two years. But if it had satisfactorily shown that it was impossible to restore the children to the custody of their father, then it might be claimed that the office of the writ was spent and that it should have been dismissed. But it was not satisfactorily shown that the authorities of the asylum could not produce the children in court by paying to the persons to whom *390they were bound that small indemnity which those persons seem to have been willing to accept for the. surrender of the children. It is true that, if the children had been produced in obedience to the writ, it would have been for the court to determine whether it was for their best interest that they should be delivered into the custody of their father. If they were of a proper age to determine that matter for .themselves or to have their wishes consulted, it would have been the duty of the court to give full consideration to their wishes. But the discussion is displaced when that element is introduced into the ease as the determinant factor, for here the parent’s right depends in the first instance upon the agreement the asylum made with him, either actual or implied, at the time the children Were given into its custody, that they would be restored to him at the expiration of the two years.
For these reasons I am of the opinion that the order appealed from should be affirméd, with ten dollars costs and disbursements
O’Brien, J., concurred.
Order reversed and writ dismissed. _